Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: NORTHCORE ANNOUNCES PARTNERSHIP WITH REVERE INC. TORONTO, Sept. 28 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of technology solutions for capital asset management, announced today that it has entered into a partnership arrangement with Revere Inc. Under the terms of the agreement, Northcore and Revere will collaborate to introduce the Northcore suite of working capital optimization tools to Revere's tier one clients. Revere Inc. is an industry leader in Enterprise Asset Management tools with a focus on plant shutdown and turnaround planning and management. "We view the partnership with Revere as an exciting opportunity to introduce our product set to a new group of potential clients. Our tool set is complementary to Revere's impressive Plant Management platform and the combination should provide customers with significant synergistic benefits. We look forward to working with the team at Revere," stated Duncan Copeland, CEO of Northcore Technologies. "Revere is excited about this new partnership with Northcore Technologies," said Cassondra DeJarnette, Revere's Director of Operations. "We see Northcore's product set as an extension of IMMPOWER's current asset management and purchasing capabilities. These applications will allow us to offer more complete enterprise solutions to our clients." << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
